DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on February 7, 2022, is a continuation of a prior U.S. non-provisional application, filed on June 11, 2021, which is a continuation of a prior U.S. non-provisional application, filed on November 11, 2019, which is a continuation-in-part of a prior U.S. non-provisional application, filed on October 1, 2019, which is a continuation-in-part of a prior U.S. non-provisional application, filed on July 10, 2019, and claims benefit to U.S. provisional applications, filed on June 3, 2019, April 12, 2019, November 26, 2018, October 31, 2018, and July 11, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 24, 2022, March 30, 2022, September 9, 2022, and October 28, 2022 were filed before a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
Claims 1-15 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-22 of U.S. Patent No. 11,129,222. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are directed to reference claim 12 while the additional limitations of the present claims are described in the prior art of record. Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for all anticipation rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 10,447,378 B1).
1. A communication system (Kim, FIG. 1) comprising: 
a wireless mesh network formed by a set of wireless communication nodes (Kim, FIG. 1, Id.), 
wherein each wireless communication node in the wireless mesh network comprises respective wireless communication equipment that is configured to generate two or more steerable beams for establishing two or more independent bidirectional wireless point-to-point (ptp) links with two or more other wireless communication nodes in the wireless mesh network (Kim, col. 8, ll. 20-56, “…One of the four beam-steering sector antennas 404 provides data connections to HAN devices 104 within its corresponding sector using a data stream communicated via the wireless connections to the BSN device 106 (or with another one of the HAN relay devices 102) as described herein. Since the four beam-steering sector antennas 406 are beam-steering antennas, each of the four beam-steering sector antennas 406 can be used to connect to the HAN devices 104 over PtP wireless connections 409 to deliver data with optimal data connectivity. In one embodiment, the four beam-steering antennas 404 can radiate electromagnetic energy at 5 GHz or at 60 GHz. The four beam-steering antennas 404 can be coupled to corresponding radios in the HAN relay device 102 as described in more detail below with respect to FIG. 5. The radios may be bidirectional transceivers that transmit and receive wireless signals via the corresponding one of the four beam-steering antennas 404.”)
4. The communication system of claim 1, wherein each wireless communication node's respective wireless communication equipment is housed within a single enclosure at the wireless communication node (Kim, FIG. 17).
5. The communication system of claim 1, wherein each wireless communication node's wireless communication equipment is housed within physically-separate enclosures at the wireless communication node (Kim, FIG. 17, Id.)
6. The communication system of claim 1, wherein each wireless communication node's respective wireless communication equipment comprises two or more communication modules that are each configured to generate a respective one of the two or more steerable beams (Kim, col. 8, ll. 20-56, “…One of the four beam-steering sector antennas 404 provides data connections to HAN devices 104 within its corresponding sector using a data stream communicated via the wireless connections to the BSN device 106 (or with another one of the HAN relay devices 102) as described herein. Since the four beam-steering sector antennas 406 are beam-steering antennas, each of the four beam-steering sector antennas 406 can be used to connect to the HAN devices 104 over PtP wireless connections 409 to deliver data with optimal data connectivity. In one embodiment, the four beam-steering antennas 404 can radiate electromagnetic energy at 5 GHz or at 60 GHz. The four beam-steering antennas 404 can be coupled to corresponding radios in the HAN relay device 102 as described in more detail below with respect to FIG. 5. The radios may be bidirectional transceivers that transmit and receive wireless signals via the corresponding one of the four beam-steering antennas 404.” Id.)
7. The communication system of claim 1, wherein each wireless communication node's respective wireless communication equipment is configured to steer each of the two or more steerable beams in order to establish a respective one of the two or more independent bidirectional wireless ptp links with a respective one of the two or more other wireless communication nodes in the wireless mesh network (Kim, col. 8, ll. 20-56, “…One of the four beam-steering sector antennas 404 provides data connections to HAN devices 104 within its corresponding sector using a data stream communicated via the wireless connections to the BSN device 106 (or with another one of the HAN relay devices 102) as described herein. Since the four beam-steering sector antennas 406 are beam-steering antennas, each of the four beam-steering sector antennas 406 can be used to connect to the HAN devices 104 over PtP wireless connections 409 to deliver data with optimal data connectivity. In one embodiment, the four beam-steering antennas 404 can radiate electromagnetic energy at 5 GHz or at 60 GHz. The four beam-steering antennas 404 can be coupled to corresponding radios in the HAN relay device 102 as described in more detail below with respect to FIG. 5. The radios may be bidirectional transceivers that transmit and receive wireless signals via the corresponding one of the four beam-steering antennas 404.” Id.)
8. The communication system of claim 1, wherein each of the two or more independent bidirectional wireless ptp links has a length between 100 meters and 1000 meters (Kim, col. 14, ll. 49-67, “FIG. 10 illustrates a WMN 1000 in a PtP mesh network topology according to one embodiment. The WMN 1000 is similar to the WMN 800 as noted by similar reference numbers, except the WMN 1000 includes a BSN device 1006 that operates in a PtP mesh network topology. Like the BSN device 806, the BSN device 1006 wireless connects to a router 808 of the broadband Internet infrastructure 108 using the antenna 820 as described above. Instead of four fixed-beam sector antennas, the BSN device 1006 includes four beam-steering sector antennas 1010 may cover the similar geographic area represented by the circle having 200 meter radius. Each of the sectors 812-820 may be assigned a beam-steering antenna to cover a quadrant and can establish a PtP wireless connection with a HAN device disposed at a structure within the corresponding sector…”)
9. The communication system of claim 1, wherein at least one wireless communication node in the wireless mesh network is connected to a fiber access point that has access to high-bandwidth fiber (Kim, col. 5, ll. 12-49, “As depicted in FIG. 2, the BSN device 106 uses one of the four sector high-gain antennas 202 to establish a PtP wireless connection 103 with the HAN relay device 102 (as an ingress node). The BSN device 106 can establish PtP wireless connections with other HAN relay devices 106 using the other sector high-gain antennas 202. In another embodiment, the BSN device 106 also includes one or more fixed-beam antennas 204 to establish PtP wireless connections with other network devices. For example, the BSN device 106 can establish a PtP wireless connection with a second BSN device 106 in the WMN 100. The BSN device 106 may not include a wired connection 101 and can communicate with the second BSN device 106 that does have a wired connection. The second BSN device 106 may be a backhaul node with fiber access…”)
10. The communication system of claim 1, wherein each wireless communication node in the wireless mesh network is installed at private property associated with a customer of a service delivered by the wireless mesh network (Kim, col. 12, ll. 24-59, “…The HAN device 700 may be an access point to provide Internet connectivity to one or more client consumption devices located in or near a first building to which the HAN device 700 is connected. The HAN device 700 may include a transceiver 714 to create a wired connection 715 between the HAN device 700 and a device (home modem/router 650) located within the structure upon which the HAN device 700 is disposed. The wired connection 715 may be any type of wired connection. Alternatively, other connections can be made between the HAN device 700 and the home modem/router 650, such as an optical connection, a WLAN connection, a PAN connection, or the like. Alternatively, the HAN device 700 may include routing capability to distribute content to devices located within or near the structure upon which the HAN device 700 is disposed.”)
11. The communication system of claim 1, wherein the wireless mesh network delivers a high-speed internet service (Kim, col. 12, ll. 24-59, “…The HAN device 700 may be an access point to provide Internet connectivity to one or more client consumption devices located in or near a first building to which the HAN device 700 is connected. The HAN device 700 may include a transceiver 714 to create a wired connection 715 between the HAN device 700 and a device (home modem/router 650) located within the structure upon which the HAN device 700 is disposed. The wired connection 715 may be any type of wired connection. Alternatively, other connections can be made between the HAN device 700 and the home modem/router 650, such as an optical connection, a WLAN connection, a PAN connection, or the like. Alternatively, the HAN device 700 may include routing capability to distribute content to devices located within or near the structure upon which the HAN device 700 is disposed.” Id.)
12. The communication system of claim 1, wherein each bidirectional wireless ptp link within the wireless mesh network operate in a same frequency range as one another (Kim, col. 8, ll. 20-56, “…One of the four beam-steering sector antennas 404 provides data connections to HAN devices 104 within its corresponding sector using a data stream communicated via the wireless connections to the BSN device 106 (or with another one of the HAN relay devices 102) as described herein. Since the four beam-steering sector antennas 406 are beam-steering antennas, each of the four beam-steering sector antennas 406 can be used to connect to the HAN devices 104 over PtP wireless connections 409 to deliver data with optimal data connectivity. In one embodiment, the four beam-steering antennas 404 can radiate electromagnetic energy at 5 GHz or at 60 GHz. The four beam-steering antennas 404 can be coupled to corresponding radios in the HAN relay device 102 as described in more detail below with respect to FIG. 5. The radios may be bidirectional transceivers that transmit and receive wireless signals via the corresponding one of the four beam-steering antennas 404.” Id.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,447,378 B1) in view of Gupta (US 2008/0125177 A1).
2. The communication system of claim 1, wherein the two or more steerable beams generated by each wireless communication node's respective wireless communication equipment comprise two or more extremely-narrow beams that each have a 3dB-beam width of less than 1 degree (Gupta, para. [0028], “FIGS. 3-6 are diagrams of networks using transmitter nodes according to the present invention. Generally, the antenna structure 120 will include the combination of passive antennas 124 appropriate to obtain the desired composite coverage volume. Passive antennas include narrow-beam antennas, broad-beam directional antennas and omnidirectional antennas. Narrow-beam antennas are good for making PTP links since they concentrate power within a narrow beam. A typical narrow-beam antenna may have a beam width between 1 to 3 degrees. However, in various embodiments, the beam widths may be different depending on the size of the antenna and the frequency band. […] Beamwidth is typically measured by the angle off the main beam (0 degrees) to the 3 dB point on both sides The 3 dB points correspond to points where the power level is half of maximum power (at 0 degrees). Examples of passive antennas 124 include parabolic dish antennas or other antenna structures.”) The prior art disclosure and suggestions of Gupta et al. are for reasons of obtaining the desired composite coverage volume (Gupta, para. [0028], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of obtaining the desired composite coverage volume.
3. The communication system of claim 1, wherein the two or more steerable beams generated by each wireless communication node's respective wireless communication equipment comprise two or more extremely-narrow beams that each have a 3dB-beam width of less than 5 degrees (Gupta, para. [0028], Id.)
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,447,378 B1) in view of Kim (US 2017/0048775 A1).
13. The communication system of claim 1, wherein each wireless communication node's respective wireless communication equipment is further configured to connect to a base station having massive multiple input multiple output (MIMO) communication capability via a bidirectional wireless link that is based on a massive MIMO beam (Kim, col. 17, ll. 24-36, “…The BSN device 1306 includes four WLAN radios that each supports 2×2 MIMO data streams and drives a high-gain beam-steering sector antenna (e.g., 1010). The BSN device 1206 communicates with a HAN relay device 1302 of a first structure (first home) over a first PtP wireless connection 1301 (e.g., 60 GHz). The HAN relay device 1302 has four WLAN radios (e.g., WLAN radios using the Wi-Fi® 802.11ad technology), which each drive one of four high-gain beam-steering sector antennas…”) Kim et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Kim ‘775 provides prior art disclosure and suggestions for the claimed invention, such as massive MIMO (Kim ‘775, para. [0004], “The 5G communication system is considered to be implemented in higher frequency (mmWave) bands, e.g., 60 GHz bands, so as to accomplish higher data rates. To decrease propagation loss of the radio waves and increase the transmission distance, the beamforming, massive multiple-input multiple-output (MIMO), full dimensional MIMO (FD-MIMO), array antenna, an analog beam forming, large scale antenna techniques are discussed in 5G communication systems.”) The prior art disclosure and suggestions of Kim ‘775 are for reasons of decreasing propagation loss (Kim ‘775, para. [0004], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of decreasing propagation loss.
14. The communication system of claim 13, wherein the base station comprises a terrestrial tower (Kim, col. 15, ll. 5-21, “For the PtP linear mesh configuration, the BSN device 1006 with an 8 meter high antenna can feed a HAN device. As shown in FIG. 10, the BSN device's coverage area is split into four quadrants and powered by the four beam-steering sector antennas 1010. The HAN device is a hardware device that may be similar to a cable modem or a satellite modem that connects to the BSN device 1006 via an outdoor wireless link, referred to as BSN-to-HAN wireless link. The BSN-to-HAN wireless link may be a PtP wireless link in that one sector antenna can communicate with one of the multiple HAN devices. The HAN device provides broadband Internet access to a user's home. From a WMN customer perspective, the BSN-to-HAN wireless link is called “Backhaul,” and the wireless link between the HAN device and the user home network is called “Access,” such as illustrated in FIG. 11. The BSN device 1006 may be professionally installed and mounted on a tower or light pole.”)
15. The communication system of claim 13, wherein the base station comprises a low earth orbit satellite (Kim, col. 15, ll. 5-21, Id.)

Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Ades (US 2002/0042274 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Ades, para. [0004], “…there is disclosed a communications apparatus comprising a network in the form of a "mesh" of interconnected nodes. Each node in the mesh can communicate with plural other nodes via individual respective point-to-point radio links between nodes by means of substantially unidirectional (i.e. highly directional) radio transmissions along the links, i.e. signals are not broadcast but are instead directed to a particular node with signals being capable of being passed in both directions along the link. The frequency used may be for example at least about 1 GHz. A frequency greater than 2.4 GHz or 4 GHz may be used. Indeed, a frequency of 40 GHz, 60 GHz or even 200 GHz may be used. Beyond radio frequencies, other yet higher frequencies such as of the order of 100,000 GHz (infra-red) could be used. In the preferred embodiment, each node in the mesh has plural antennas which provide plural potential point-to-point transmission links to other nodes. For example, each node may have four or eight antennas each respectively providing a link to another node. (It will be understood that in this context, "antenna" is to be construed broadly and includes any arrangement that can send or receive a highly directional beam. The plural antennas may for example be provided by plural physically discrete antennas that are individually selectable, by one or more physically steerable antennas, or by a phased array antenna.) In an example, time division duplex (TDD) is used to alternate transmission and reception at the nodes by dividing transmission and reception time frames into discrete timeslots.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476